COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 WATTS PREMIER, INC., WATTS                                       No. 08-16-00232-CV
 WATER TECHNOLOGIES, INC.,                      §
 AND WATTS REGULATOR CO.,                                           Appeal from the
                                                §
                             Appellants,                       County Court at Law No. 3
                                                §
 V.                                                             of El Paso County, Texas
                                                §
 TEXAS FARMERS INSURANCE CO.                                      (TC# 2016DCV0690)
 AS SUBROGEE OF FRANCISCO                       §
 MERCADO,
                                                §
                               Appellee.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Joint Motion to Dismiss, and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. Costs of the appeal are assessed against the party

incurring same. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.